Title: To John Adams from Joshua Johnson, 9 January 1781
From: Johnson, Joshua
To: Adams, John



Sir
Nantes 9 Jany. 1781

My last was on the 29 July since which I am deprived of any of your ever esteemed favours. Inclosed I forward you an American News Paper of the 3d. November which contains matter of the greatest consequence to us and which I most seriously hope will proove true. I most certainly should have addrest you before this on a subject interesting to myself had I been furnished with your address on your arrival in Holland and for which at present I am indebted to my very worthy Friend Mr. Jenings, on hearing from you in reply to this and knowing that my Letters will reach you safe, I will trouble you on that subject. The Lady Lee, by whom I rec’ed the Inclosed Paper will return in a few Weeks for Annapolis, if you have any Letters to send forward them and every care shall be taken of them. Capt. Dashiel commander of the aforesaid Vessell informs me that he left the Capes of the Chesapeak on the 15 Novem. and that the Enemy had embarked from Portsmouth and returned to New York.
I am in expectation of the Doves Arrival every Day by her I hope for a confirmation of the News from the Southward and which you may depend upon my handing you by the first Courier in the mean time I am with the greatest respect & esteem Sir Your most Obedt. Hbl. Serv.

Joshua Johnson

